             Case 7:21-cv-00220-LSC Document 14 Filed 07/02/21 Page 1 of 4               FILED
                                                                                 2021 Jul-02 PM 04:46
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION
JANE DOE #1 and JANE DOE #2 on
behalf of themselves and all others
similarly situated,
                 Plaintiffs,                   CIVIL ACTION NO. 7:21-CV-00220
        v.
MG FREESITES, LTD, d/b/a
“PORNHUB”; MG FREESITES II,
LTD; MINDGEEK S.A.R.L.;
MINDGEEK USA INCORPORATED;
MG CY HOLDINGS LTD;
MINDGEEK CONTENT RT LIMITED;
9219-1568 QUEBEC, INC., d/b/a
MINDGEEK); MG BILLING LTD

                 Defendants.


         DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT

     This Corporate Disclosure Statement is filed on behalf of Defendants MindGeek

S.A.R.L., MindGeek USA Incorporated, MG Freesites Ltd, MG Freesites II Ltd, MG

Billing Ltd, and 9219-1568 Quebec Inc., in compliance with the provisions of

Federal Rule of Civil Procedure 7.1 and Local Civil 3.4. Since Defendants are not

aware of the existence of an affiliated entity named MindGeek Content RT Ltd but

are aware of an affiliated entity named MG Content RT Ltd, Defendants make the

required disclosure for MG Content RT Ltd here as well.

1.      MindGeek S.A.R.L. hereby declares that it is the ultimate parent corporation

        of Defendants MindGeek USA Incorporated, MG Freesites Ltd, MG Content

                                           1
      Case 7:21-cv-00220-LSC Document 14 Filed 07/02/21 Page 2 of 4




     RT Ltd, 9219-1568 Quebec Inc. and MG Billing Ltd. There is no publicly

     held corporation that owns 10% or more of MindGeek S.A.R.L.’s stock.

2.   MindGeek USA Incorporated hereby declares that its ultimate parent

     corporation is MindGeek S.A.R.L. There is no publicly held corporation that

     owns 10% or more of MindGeek USA Inc.’s stock.

3.   MG Freesites Ltd hereby declares that its ultimate parent corporation is

     MindGeek S.A.R.L. There is no publicly held corporation that owns 10% or

     more of the stock of MG Freesites Ltd.

4.   MindGeek S.A.R.L. declares that it was previously the ultimate parent

     corporation of MG Freesites II Ltd; and further declares that as of December

     10, 2020, the entire business and ownership of MG Freesites II Ltd was

     transferred to MG Freesites Ltd, and MG Freesites II Ltd was dissolved. No

     publicly held corporation owned 10% or more of the stock of MG Freesites II

     Ltd.

5.   MG Content RT Ltd hereby declares that its ultimate parent corporation is

     MindGeek S.A.R.L. There is no publicly held corporation that owns 10% or

     more of the stock of MG Content RT Ltd.

6.   MG Billing Ltd hereby declares that hereby declares that its ultimate parent

     corporation is MindGeek S.A.R.L. There is no publicly held corporation that

     owns 10% or more of the stock of MG Billing Ltd.

                                       2
         Case 7:21-cv-00220-LSC Document 14 Filed 07/02/21 Page 3 of 4




7.     9219-1568 Quebec Inc. hereby declares that its ultimate parent corporation is

       MindGeek S.A.R.L. There is no publicly held corporation that owns 10% or

       more of the stock of 9219-1568 Quebec Inc.

     Pursuant to Local Rule 3.4, Defendants certify that there are no parents,

subsidiaries and/or affiliates of said Defendants (and MG Content RT Ltd) that have

issued shares or debt securities to the public. These representations are made to

enable the Court to evaluate possible disqualification or recusal. Defendants reserve

their rights to supplement this certification subject to the discovery of any applicable

additional information as the case proceeds. A supplemental disclosure statement

will be filed upon any change in the information provided herein.

Respectfully submitted this 2nd of July, 2021.

                                               /s/ Sara M. Turner____________
                                               Sara M. Turner
                                               BAKER, DONELSON, BEARMAN,
                                                 CALDWELL & BERKOWITZ, PC
                                               420 20th Street North, Suite 1400
                                               Birmingham, AL 35203
                                               Phone: (205) 250-8316
                                               smturner@bakerdonelson.com

                                               Kathleen N. Massey (pro hac vice
                                               application forthcoming)
                                               Hayden Coleman (Pro hac vice
                                               application forthcoming)
                                               DECHERT LLP
                                               kathleen.massey@dechert.com
                                               hayden.coleman@dechert.com
                                               Three Bryant Park
                                               1095 Avenue of the Americas

                                           3
         Case 7:21-cv-00220-LSC Document 14 Filed 07/02/21 Page 4 of 4




                                              New York, NY 10036
                                              Phone: (212) 698-3500
                                              Attorneys for Defendants

                              CERTIFICATE OF SERVICE

           I hereby certify on this 2nd day of July, 2021, this document was filed

through the Electronic Case Filing System of the United States District Court for

the Northern District of Alabama and will be served electronically by the court to

all participants of record.

                                                    /s/ Sara M. Turner
                                                    Sara M. Turner




                                          4
